Case: 15-41559      Document: 00513614039         Page: 1    Date Filed: 07/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41559
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 28, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HERVEY ROEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-145-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Hervey Roel appeals his guilty plea convictions for drug offenses and the
resulting 300-month sentence, which was below the Guidelines. Roel argues
that his guilty plea and the waiver of his appellate rights were not knowing
and voluntary. The Government moves to summarily dismiss the appeal as
barred by the appeal waiver or, in the alternative, moves for an extension of
time to file a brief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41559    Document: 00513614039     Page: 2   Date Filed: 07/28/2016


                                 No. 15-41559

      We review de novo the validity of an appeal waiver. United States v.
Burns, 433 F.3d 442, 445 (5th Cir. 2005). Roel’s signed plea agreement and
rearraignment transcript show that he freely and knowingly pleaded guilty
and waived his appellate rights. See United States v. Portillo, 18 F.3d 290, 292
(5th Cir. 1994); United States v. Guerra, 94 F.3d 989, 995 (5th Cir. 1996).
Accordingly, IT IS ORDERED that the Government’s motion for dismissal is
GRANTED, and the appeal is DISMISSED. The alternative motion for an
extension of time to file a brief is DENIED as unnecessary.




                                       2